Order issued January~, 2013




                                           In The
                                    ourt of App
                                        of at


                                    No. 05-12-01003-CR




                     CHRISTOPHER ROY MARSHALL, Appellant




                         THE STATE OF TEXAS, Appellee



                    On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. FII-26457-N


                                          ORDER
      The Court GRANTS appellant’s December 19, 2012 motion to accept brief tendered.

      We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.